13. Draft amending budget No 6/2007 (vote)
- Report: Elles
Member of the Commission. - Mr President, I would like to make a statement on behalf of the Commission. In its preliminary draft amending budget 6/2007, the Commission proposed the creation of a new budget item - 'Damage requests resulting from legal procedures against the Commission's decisions in the field of competition' and the classification of the related expenditure under Heading 1a of the multiannual financial framework as it refers to an operational activity in the competition policy area.
The Commission would charge against this budget item possible budgetary implications stemming from rulings of the Court of Justice or the Court of First Instance in the field of competition. The need for this budget item derives from recent judgments of the Court of First Instance and from the structure of the budget. While fines in the field of competition policy are entered as general budget revenue, the amounts to be paid require the creation of a budget item in the expenditure side of the budget, which does not exist at the moment.
The Commission takes note that the budgetary authority does not intend to support the creation of this budget item for the year 2007. Despite this decision, if necessary the Commission may have to proceed to payments in order to meet legal obligations that might result from the Court's decisions in 2007 within the limits of the current budget and in application of the relevant rules.
It does not prejudge the final decision on the creation of the dedicated budget line and on the classification of the related expenditure within the multiannual financial framework.